Citation Nr: 0216446	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
secondary to in-service tobacco use.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendrezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1957 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

By application received in June 2001, the appellant sought 
service connection for lung cancer, claimed as secondary to 
in-service tobacco use.  


CONCLUSION OF LAW

As a matter of law, service connection for the appellant's 
disorder may not be granted.  38 U.S.C.A. §§ 1103, 1110, 1131 
(West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for lung cancer.  He 
asserts that the disability was incurred as a result of in-
service tobacco use.  Having carefully considered this 
matter, the Board must conclude that the claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The record reflects that the appellant's claim arose by 
application received in June 2001.  Effective June 9, 1998, 
the law prohibits service connection for disabilities first 
manifested after service (or after an applicable presumptive 
period) as a result of disease attributable to the tobacco 
product usage during service.  38 U.S.C.A. 1103 (West 1991 & 
Supp. 2001); see Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amending 38 U.S.C.A. §§ 1110 and 1131, inserting language to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  

Following, in Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by section 
8202 of the previous statute were rescinded.  In lieu of 
amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 created a 
new 38 U.S.C.A. § 1103, which provides in substance that 
notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

Thus, section 1103 bars an award of service connection for, 
as here, a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service. 

The Board notes that the law may not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  In other words, service 
connection may be granted on a secondary basis if competent 
medical evidence indicates that the claimed illness had its 
origin in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
the continued tobacco use after service.  On the other hand, 
however, the change in the law may indicate and intent to 
preclude the grant of service connection for any disability 
stemming from the use of tobacco in service on any basis.  

Assuming the theory of secondary service connection is viable 
under the law, the central issue then becomes whether the 
illness may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.  See 
VAOPGCPREC 19-97; see also 38 U.S.C.A. § 7104(c) (VA is 
statutorily bound to follow the precedential opinions of the 
VA General Counsel).  

As to this determination, VAOPGCPREC 19-97 cited VAOPGCPREC 
2-93, which held that whether nicotine dependence was a 
disease for compensation purposes was an adjudicative matter 
to be resolved by adjudicative personnel based on accepted 
medical principles.  However, the threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans benefits laws, and, in 
that regard, further VA guidelines which held in the 
affirmative were referenced.  VAOPGCPREC 19-97 further noted 
that secondary service connection could occur only if a 
veteran's nicotine dependence that arose in service, and 
resulting tobacco use, was the proximate cause of the 
disability or death.  VAOPGCPREC 19-97 also noted the 
potential for an intervening or a supervening cause of injury 
that might act to sever the proximate and causal connection 
between the original act and the injury.  VAOPGCPREC 19-97 
also held that the determination of whether a veteran is, in 
fact, dependent on the drug nicotine is a medical issue.  It 
noted that the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association, 
(DSM-IV), provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

The question of whether the appellant developed nicotine 
dependence is not before the Board.  There is no diagnosis of 
nicotine dependence of record.  There is no claim for service 
connection for nicotine dependence pending.  The sole issue 
presented for review is whether appellant's diagnosed lung 
cancer was caused by his in-service smoking.  As is explained 
above, the law under which this matter must be adjudicated 
bars receipt of service connection for the disorder in 
question, and the claim is therefore denied.  

The Board has considered whether further advisement to the 
appellant or development of the claim is warranted under 
previously existing law, as well as the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

Critical to this matter, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The latter phrase of the cited provision is 
applicable in this matter.  Because it is beyond question 
that the appellant filed his claim in June 2001, no amount of 
assistance or further advice to the appellant would result in 
substantiation of the claim.  Sabonis, supra. 


ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

